Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 77, in the penultimate line of the definition of variable R3, the term  “R”  has been deleted and the term  --R3--  inserted.  

The above examiner’s amendment merely corrects an obvious typographical error and does not affect the metes and bounds of the claim.  


112 Rejections Withdrawn
The rejection of claims 69, 70, 72 and 74 under 35 USC 112(a), or 35 USC 112 (pre-AIA ), first paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the scope of the claim set such that it is now enabled.  

102 Rejection Withdrawn
The first rejection of claim 1 under 35 USC 102(a)(1), outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the scope of the claim such that it no longer reads on the cited art.  
The second rejection of claim 1 under 35 USC 102(a)(1), outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the scope of the claim such that it no longer reads on the cited art.  
The rejection of claims 1, 6, 8, 10, 34, 35, 40, 42, 43, 67, 69, 70, 72, 74, 77, 78, 80, 84 and 85 under 35 USC 102(a)(1), outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the scope of the claim set such that it no longer reads on the cited art.  
The rejection of claims 35, 36, 40, 42, 43, 67, 69, 70, 72, 74, 77, 78, 80, 84 and 85 under 35 USC 102(a)(1), outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the scope of the claim set such that it no longer reads on the cited art.  

Claim Objections Withdrawn
The objection to claims 2, 5, 9, 16, 29, 32, 33, 39, 49, 62, 65 and 66, as being dependent upon a rejected base claim but otherwise allowable, is withdrawn.  The objection is moot.  

Allowable Subject Matter
Claims 1, 2, 5, 6, 8-10, 16, 29, 32-36, 39, 40, 42, 43, 49, 62, 65-67, 69, 70, 72, 74, 77, 78, 80, 84 and 85 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The closest prior art remains the prior art of record.  During the course of prosecution, inventor has narrowed the scope of the Markush group of compounds of Formula (I) such that the claims no longer read on the cited art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        8/9/2021